Case: 3:18-cv-50368 Document #: 1 Filed: 11/23/18 Page 1 of 11 PagelD #:1

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS WESTERN DIVISION

DOMINIC WASHINGTON, )
)
Plaintiff ) Case No. 18-cv-50368
)
)
)
MAGNA EXTERIORS, ) Plaintiff demand trial by jury
)
)
Defendant. )

PLAINTIFF DOMINIC WASHINGTON’S COMPLAINT

Dominic Washington, (“Plaintiff or “Mr. Washington”), by and through his attorneys,
Washington Law Offices, P.C. complain as follows against Defendant, Magna Exteriors

(“Magna” or “Defendant”), in support of his complaint Plaintiff states as follows:

NATURE OF ACTION

1. Plaintiff, Dominic Washington, brings this action pursuant to Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. §2000e-5 and 42 U.S.C. § 1981, to remedy acts of
employment discrimination, retaliation, and discharge perpetrated against him by the Magna Exteriors
(“MAGNA”).

es Over the course of Plaintiff's nine-month employment history with MAGNA,
Defendant subjected Plaintiff to unlawful discrimination because of his race and retaliated
against Plaintiff for filing an EEOC complaint. Plaintiff contends that MAGNA’s officials

discriminated against him by treating him differently from similarly situated Caucasian

counterparts.

 
Case: 3:18-cv-50368 Document #: 1 Filed: 11/23/18 Page 2 of 11 PagelD #:1

INTRODUCTION
This is an action for racial discrimination under Title VII Civil Rights Act of 1964 as amended
and 42 U.S.C. 1981. Plaintiff's claims are based on racial discrimination by MAGNA
EXTERIORS. There is federal jurisdiction over the claims raised in this complaint as there are
federal questions involving Defendant’ violation of Title VII Civil Rights Act of 1964 as
amended and 42 U.S.C. 1981.
PARTIES, JURISDICTION, AND VENUE
PARTIES

Plaintiff Dominic Washington is an Illinois citizen who worked in Belvidere, Illinois located

within this judicial district and division which forms the basis of the instant lawsuit.

Defendant MAGNA is an United States and Canadian Corporation with corporate headquarter

at 337 Magna Drive Aurora, ON L4G 7K1 Canada and Novi, Michigan. Defendant is a foreign

Illinois corporation and is subject to the jurisdiction of this Court. Exh J and 2.

Magna operates at 675 Corporate Parkway, Belvidere, IL 61008 in Boone County, Illinois.

JURISDICTION AND VENUE
The Court has jurisdiction over this action pursuant to Title VII of the Civil Rights Act of 1964
amended claims by 28 U.S.C. §§ 1331, 1343 (a)(3), and 42 U.S.C. § 2000e-5.
Venue is proper in this judicial district under 42 U.S.C. Section 2000e-5; as MAGNA employed
Plaintiff. During Plaintiff's employment, Plaintiff's employment records were maintained by
MAGNA in this judicial district and decisions adverse to Plaintiff's employment that are the subject of
this civil action were made in this judicial district.

All complained of acts took place in Belvidere, Illinois within this District and Division.

 
Case: 3:18-cv-50368 Document #: 1 Filed: 11/23/18 Page 3 of 11 PagelD #:1

10. The venue is proper in this District because all the conduct at issue took place within this District
and Division, the Defendant is in the Northern District of Illinois, Western Division.
PROCEDURAL REQUIREMENTS

11. Plaintiff has complied with all statutory prerequisites to filing this action.

12. On August 25, 2017, Mr. Washington filed an EEOC Complaint charging Defendant MAGNA
with unlawful discriminatory employment practices based on race and retaliation. Exh 3. On
August 27, 2018, the EEOC issued a Notice of Suit Rights (“Right to Sue Letter”) allowing Mr.
Washington to pursue his claims of unlawful employment discrimination based on race in state
or federal court against MAGNA. Exh 4.

13. This action was filed against MAGNA within 90 days of Plaintiff's receipt of his Right-to-Sue
letter from the EEOC.

14. All other prerequisites to the filing of this suit have been met.

FACTUAL ALLEGATIONS

 

15. Plaintiff Dominic Washington, is an African American male, the only black Process Engineer
Manager employed by MAGNA from December 2016 to September 2017.

16.‘ Prior to offering Plaintiff employment at Magna, Mr. Washington was interviewed via telephone
twice by Martin Tremonit (Plaintiff's Direct Supervisor) and Josh Gasaway (Magna’s Belvidere
Plant Manager). Mr. Tremonti and Mr. Gasaway met Mr. Washington the first time in person
after he was hired on December 12, 2016.

17. From December 2016 to September 2017, Mr. Washington was an employee of Magna
Exteriors. Mr. Washington was employed as a Process Engineer Manager and then demoted to
an inferior non-degree position as a Production Manager. As a Process Engineer Manager, Mr.

Washington oversaw five to eight Engineers, overseen workflow of the Engineers and

 
18.

19.

20.

2,

22.

25.

24.

25.

26.

Zt

Case: 3:18-cv-50368 Document #: 1 Filed: 11/23/18 Page 4 of 11 PagelD #:1

implementation of new processes.

For the first five months, his schedule was maintainable. Thereafter, Mr. Washington was
demoted to Production Manager. Mr. Washington was demoted from a middle management
position to a frontline manager, which did not require a degree.

Prior to being demoted, Mr. Washington worked approximately 50 hours per week. After being
demoted his work hours increased to 80 hours per week. Many weeks without a day off.
Throughout his employment with Magna, upper management consistently subjected Plaintiff to
racial discrimination, alienation, and humiliation.

On a consistent basis, Mr. Tremonti would use racial slurs in reference to Mr. Washington.

On one specific occasion, amongst a group of Caucasian workers, Mr. Tremonti referred to Mr.
Washington as “Tiger Woods” and the speculators laughed.

Throughout employment with Magna, Plaintiff was treated differently from his White
counterparts.

Plaintiff was not properly trained as his Caucasian counterparts. Despite asking Mr. Tremonti for
additional training, his request was denied.

Plaintiff incurred additional disparate treatment. When locating closer to the facility, Plaintiff's
Caucasian counterparts were given five to seven days off to relocate their family. Mr.
Washington was only given one day to relocate his family from Indiana to Illinois.

Mr. Washington was subjected to humiliation when he was instructed by Mr. Tremonti to wipe
down the facility, mop floors, paint bins and carts in his professional attire. Mr. Tremonti did not
subject other similarly situated white counterparts to this humiliation.

From the beginning of employment until Mr. Washington’s termination, Plaintiff believes he was

discriminated against based upon race by Defendant. Plaintiff is seeking relief under Title VII of

 
Case: 3:18-cv-50368 Document #: 1 Filed: 11/23/18 Page 5 of 11 PagelD #:1

the Civil Rights Act of 1964 as amended and 42 U.S.C § 1981.
28. The actions that give rise to this suit are the continual discrimationary actions on behalf of
Magna’s Upper Management.
COUNTS
COUNTI
DAMAGES PURSUANT TO 42 U.S.C.1981
RETALIATION AGAINST PLAINTIFF
29. Plaintiff repeat and realleged Paragraphs 1 through 28 as for his paragraph 29 of this Count I as
though fully set forth herein.
30. This is an action for damages pursuant to the provisions of 42 U.S.C. 1981.
31. Defendant retaliated against Plaintiff, by terminating his employment, for having engaged in
protected activity.
32. Plaintiff filed a Racial Discrimination charge on August 25, 2017. On or about September 2017
Defendant fired Plaintiff.

33. Defendant acted with malice or reckless indifference to the federally protected rights of the
Plaintiff.

34. Defendant indirectly and directly discriminated against Plaintiff in the workplace.

35. Defendant has discriminated against Plaintiff based upon his race in violation of Section 1981 by
denying him the same terms and conditions of employment available to employees who are not
African-American.

36. As a direct and proximate result of Defendant unlawful and discriminatory conduct in violation
of Section 1981, Plaintiff has suffered and continue to suffer severe mental anguish, emotional

distress, including but not limited to humiliation, embarrassment, loss of self-esteem and self-

 
BYs

38.

Be

40.

41.

42.

43.

44,

Case: 3:18-cv-50368 Document #: 1 Filed: 11/23/18 Page 6 of 11 PagelD #:1

confidence, emotional pain and suffering, for which he is entitled to an award of monetary
damages and other relief.
Defendant’s unlawful and discriminatory conduct in violation of Section 1981 was outrageous
and malicious, was intended to injure Plaintiff, and was done with conscious disregard of
Plaintiff's civil rights, entitling Plaintiff to an award of punitive damages.
As a direct and proximate result of Defendant violation of 42 U.S.C 1981, Plaintiff has sustained
significant injuries and damages more than $600,000.00, along with punitive damages and an
award to Plaintiff of his reasonable attorney’s fees and costs incurred in the prosecution of this
action pursuant to the provisions of 42 U.S.C. 1981. Along with such other relief that the Court
deems equitable and just.

COUNT I

SECTION 1981 RACE DISCRIMINATION AGAINST PLAINTIFF DOMINIC
WASHINGTON

Plaintiff repeats and reallege Paragraphs 1 through 38 as and for his paragraph 39 of this Count
Il as though fully set forth herein.

This is an action for discrimination in violation of Title VIL.

The conduct of Defendant was pervasive.

The conduct of Defendant was unwelcome.

Defendant discriminated against Plaintiff with malice and/or reckless indifference to his
federally protected rights.

Defendant’s actions in engaging in and permitting race-based harassment against Plaintiff caused
him to suffer severe emotional distress, humiliation, depression, anxiety, pain, and suffering, lost
wages and benefits, future pecuniary losses, inconvenience, loss of enjoyment of life, and other

compensatory and consequential damages.

 
G.

L

Case: 3:18-cv-50368 Document #: 1 Filed: 11/23/18 Page 7 of 11 PagelD #:1

WHEREFORE, Plaintiff prays this Court to enter judgment on his behalf and against
Defendant Magna providing:

Defendant has discriminated against Plaintiff in violation of Title VII;

All wages and benefits the Plaintiff would have received but for the unlawful
employment practices;

Reinstatement to his former position, or in lieu of reinstatement, an order of front pay and
benefits for a reasonable period of time;

Compensatory and punitive damages;

Attorneys’ fees and costs;

Pre-judgment interest;

Post-judgment interest; and

Such other further relief as the Court deems appropriate.

45. Throughout Plaintiff's employment with MAGNA, Mr. Washington has been singled out by

MAGNA’s upper management - including his direct supervisors. Managers subjected him to

humiliation, intimidation, improper directions, demotion, and termination.

COUNT Ill

WRONGFUL TERMINATION BASED ON RACE AGAINST DEFENDANT DOMINIC

WASHINGTON

46. Plaintiff repeats and reallege Paragraphs 1 through 45 as and for his paragraph 46 of this Count

II as though fully set forth herein.

47. This is an action for discrimination in violation of Title VII.

48. The conduct of the Defendant was pervasive.

AQ. The conduct of the Defendant was unwelcome.

 
Case: 3:18-cv-50368 Document #: 1 Filed: 11/23/18 Page 8 of 11 PageID #:1

50. Defendant discriminated against Plaintiff with malice and/or reckless indifference to his
federally protected rights.

51. Defendant’s actions in engaging in and permitting race-based harassment against Plaintiff caused
him to suffer severe emotional distress, humiliation, depression, anxiety, pain and suffering,
inconvenience, lost wages and benefits, future pecuniary losses, inconvenience and loss of
enjoyment of life, and other compensatory and consequential damages.

WHEREFORE, Plaintiff prays this Court to enter judgment on his behalf and against
Defendant Magna providing:
A. Defendant has discriminated against the Plaintiff in violation of Title VII;
B. All wages and benefits the Plaintiff would have received but for the unlawful
employment practices;
C. Reinstatement to his former position, or in lieu of reinstatement, an order of front pay and
benefits for a reasonable period of time;
D. Compensatory and punitive damages;
E. Attorneys’ fees and costs;
F. Pre-judgment interest;
G. Post-judgment interest; and
H. Such other further relief as the Court deems appropriate.
JURY DEMAND
67. Plaintiff respectfully demands a jury on all issues so triable herein.
PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that the Court enter an order entering a judgment

in favor of Plaintiff:

 
Case: 3:18-cv-50368 Document #: 1 Filed: 11/23/18 Page 9 of 11 PagelD #:1

A. For damages more than $600,000.00, along with the award to Plaintiff of his reasonable
attorney’s fees and costs incurred in the prosecution of this action punitive damages,
along with such other relief that the Court deems equitable and just.

B. Plaintiff demand trial by jury.

C. An award to Plaintiff of such other and further relief that this Court determines at law or

in equity.

Respectfully submitted,

/s/ Maudia Washington

 

Maudia N. Washington
6319403

Washington Law Offices, P.C.
155 N. Wacker Drive

Suite 4250

Chicago, IL 60606
888.586.4441

Attorney for Plaintiff
maudia@ilwashingtonlaw.com

10

 
Case: 3:18-cv-50368 Document #: 1 Filed: 11/23/18 Page 10 of 11 PagelD #:1

VERIFICATION
Subject to the penalties of perjury, the undersigned states that I have knowledge of the matters
alleged in the foregoing document and that the statements contained therein are true to the best of

my knowledge and belief.

/s/ Maudia Washington

MAUDIA WASHINGTON
WASHINGTON LAW OFFICES, P.C.
6319403

155 N. WACKER DRIVE

SUITE 4250

CHICAGO, IL 60606

888.586.444]

WASHINGTON LAW OFFICES, P.C.
40 DUPAGE COURT

SUITE 112

ELGIN, IL 60120

11

 
Case: 3:18-cv-50368 Document #: 1 Filed: 11/23/18 Page 11 of 11 PagelD #:1

CERTIFICATE OF SERVICE

The undersigned hereby certify that on November 23, 2018, the foregoing Plaintiff’ s
Complaint was filed electronically with the clerk of the U.S. District Court for the Northern

District of Illinois using the CM/ECF system:

/s/ Maudia Washington

MAUDIA WASHINGTON
WASHINGTON LAW OFFICES, P.C.
6319403

155 N. WACKER DRIVE

SUITE 4250

CHICAGO, IL 60606

888.586.4441

WASHINGTON LAW OFFICES, P.C.
40 DUPAGE COURT

SUITE 113

ELGIN, IL 60120

12

 
